693 S.E.2d 913 (2010)
LIBERTARIAN PARTY, et al
v.
STATE, et al.
No. 479A09.
Supreme Court of North Carolina.
March 1, 2010.
Kenneth A. Soo, Raleigh, for Libertarian Party of NC.
Robert M. Elliot, Winston-Salem, for American Civil Liberties.
Katherine Lewis Parker, for NC Green Party.
Alexander McC. Peters, Special Deputy Attorney General, for State Board of Elections.
Allison J. Riggs, Irving Joyner, Durham, Damon Circosta, for Southern Coalition for Social Justice, et al.
The following order has been entered on the motion filed on the 26th of February 2010 by Southern Coalition for Social Justice, et al for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 1st of March 2010."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).